      Case 2:12-cv-00859-LMA-MBN Document 1429 Filed 04/07/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                                  CIVIL ACTION

VERSUS                                                                      No. 12-859

MARLIN GUSMAN, ET AL.                                                      SECTION I

                                       ORDER

         Before the Court are two motions filed by the City of New Orleans: (1)

requesting a stay of the Court’s January 25, 2021 order and reasons pending the

resolution of the City’s appeal,1 and (2) an ex parte motion for leave to file a reply in

support of the motion to stay.2 After reviewing the motions,

         IT IS ORDERED that the motions filed by the City of New Orleans are

REFERRED to the U.S. Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), to

conduct a hearing, including an evidentiary hearing if necessary, followed by the

submission to this Court of proposed findings of fact and recommendations for the

disposition of said motions.

         New Orleans, Louisiana April 7, 2021.



                                            _______________________________________
                                                      LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 1410.
2   R. Doc. No. 1428.
